UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6547



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


LIONEL RAY HAIRSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:98-cr-00097-sgw-1)


Submitted:   June 13, 2008                 Decided:    June 27, 2008


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lionel Ray Hairston, Appellant Pro Se. Donald Ray Wolthuis, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lionel Ray Hairston appeals the district court’s order

denying his motion under 18 U.S.C. § 3582(c)(2) (2000), seeking a

reduction to his sentence based on an amendment to the Sentencing

Guidelines.   We have reviewed the record and find no reversible

error.   Accordingly, we find the district court did not abuse its

discretion in denying the motion. See United States v. Goines, 357

F.3d 469, 478 (4th Cir. 2004) (motion under § 3582(c) “is subject

to the discretion of the district court”); United States v. Legree,

205 F.3d 724, 727 (4th Cir. 2000).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            AFFIRMED




                               - 2 -